            Case 6:21-cv-00057-ADA Document 5 Filed 04/12/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


VLSI TECHNOLOGY LLC,
               Plaintiff,                          Cause No. 6:19-cv-254-ADA
       v.
                                                   JURY TRIAL DEMANDED
INTEL CORPORATION,
               Defendant.



                  PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule Civil Procedure 7.1, Plaintiff hereby makes the following

disclosures: VLSI Technology LLC is a subsidiary of CF VLSI Holding LLC, a privately held

company. No publicly held corporation owns 10% or more of Plaintiff’s stock.
           Case 6:21-cv-00057-ADA Document 5 Filed 04/12/19 Page 2 of 2




Dated: April 12, 2019                                     Respectfully submitted,

                                                          By: /s/J. Mark Mann
                                                          J. Mark Mann
                                                          State Bar No. 12926150
                                                          mark@themannfirm.com
                                                          G. Blake Thompson
                                                          State Bar No. 24042033
                                                          blake@themannfirm.com
                                                          MANN | TINDEL | THOMPSON
                                                          300 W. Main Street
                                                          Henderson, TX 75652
                                                          Telephone: 903.657.8540
                                                          Fax: 903.657.6003

                                                          Andy Tindel (Texas Bar No. 20054500)
                                                          atindel@andytindel.com
                                                          MANN | TINDEL | THOMPSON
                                                          112 E. Line Street, Suite 304
                                                          Tyler, Texas 75702
                                                          Telephone: (903) 596-0900
                                                          Facsimile: (903) 596-0909

                                                          Craig D. Cherry (Texas Bar No. 24012419)
                                                          ccherry@haleyolson.com
                                                          HALEY & OLSON, P.C.
                                                          100 N. Ritchie Road, Suite 200
                                                          Waco, Texas 76701
                                                          Telephone: (254) 776-3336
                                                          Facsimile: (254) 776-6823

                                                         Attorneys for Plaintiff VLSI Technology LLC



                                    CERTIFICATE OF SERVICE


        A true and correct copy of the foregoing instrument was served or delivered electronically via

U.S. District Court [LIVE] – Document Filing System, to all counsel of record, on this 12th day of April,

2019.


                                                     /s/ J. Mark Mann
                                                              J. Mark Mann
